_____________

                            No. 96-1872EA
                            _____________

United States of America,       *
                                *
               Appellee,        *   Appeal from the United States
                                *   District Court for the Eastern
     v.                         *   District of Arkansas.
                                *
Frederick D. Townsend,          *   [UNPUBLISHED]
                                *
               Appellant.       *
                          _____________

                    Submitted:   August 6, 1996

                       Filed: August 15, 1996
                          _____________

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
                          _____________


PER CURIAM.


     Frederick D. Townsend appeals the sentence imposed by the
district court after Townsend pleaded guilty to armed bank robbery.
Townsend contends the district court improperly calculated
Townsend's criminal history category because his four earlier state
court sentences for aggravated robbery were related and should have
been counted as only one sentence. See U.S.S.G. § 4A1.2(a)(2).
The state court sentenced Townsend for these offenses on the same
day, ordered concurrent sentences, sentenced under separate docket
numbers, and did not enter a formal order of consolidation. In
these circumstances, Townsend's contention is foreclosed by the
contrary holdings of this court. See United States v. Klein, 13
F.3d 1182, 1185 (8th Cir.), cert. denied, 114 S. Ct. 2722 (1994);
United States v. McComber, 996 F.2d 946, 947 (8th Cir. 1993) (per
curiam). We thus affirm the district court. See 8th Cir. R. 47B.
A true copy.


     Attest:


          CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                          -2-